378 U.S. 554 (1964)
MEYERS, SECRETARY OF STATE OF WASHINGTON,
v.
THIGPEN ET AL.
No. 381.
Supreme Court of United States.
Decided June 22, 1964.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF WASHINGTON.
John J. O'Connell, Attorney General of Washington, Philip H. Austin, Assistant Attorney General, and Lyle L. Iversen, Special Assistant Attorney General, for appellant.
Vincent H. D. Abbey, Myron L. Borawick and Stimson Bullitt for appellees.
PER CURIAM.
The judgment below is affirmed on the merits, insofar as it relates to the apportionment of seats in the Washington Legislature. Reynolds v. Sims, 377 U.S. 533. The case is remanded for further proceedings, with respect to relief, consistent with the views stated in our opinions in Reynolds v. Sims and in the other cases relating to state legislative apportionment decided along with Reynolds. Since no question relating to the correctness of that part of the decision below holding valid the scheme of congressional districting in the State of Washington is presented in this appeal, we do not consider or pass upon that issue.
Mr. JUSTICE CLARK would affirm on the grounds stated in his opinion in Reynolds v. Sims, 377 U.S. 533, 587.
*555 MR. JUSTICE STEWART would remand for further proceedings consistent with the views expressed in his dissenting opinion in Lucas v. Forty-Fourth General Assembly of Colorado, 377 U.S. 713, 744.
MR. JUSTICE HARLAN dissents for the reasons stated in his dissenting opinion in Reynolds v. Sims, 377 U.S. 533, 589.